OPINION — AG — ** CONFLICT OF INTEREST — DISTRICT ATTORNEY — PRIVATE COUNSEL ** WHILE IT IS PROPER FOR AN ASSISTANT COUNTY ATTORNEY OF OSAGE COUNTY TO PRACTICE LAW "IT IS NOT ADVISABLE FOR HIM TO ENGAGE IN THE PRACTICE OF CRIMINAL LAW FOR THE DEFENSE WHETHER IN OSAGE COUNTY OR ELSEWHERE". WE ALSO AGREE WITH YOU THAT IS "NO LEGAL PROHIBITION" AGAINST SUCH PRACTICE (1949). IN THIS CONNECTION WITH ADVISE TO CONTACT THE OKLAHOMA BAR ASSOCIATION. (REPRESENTS, PRIVATE PRACTICE) CITE: 19 O.S. 185B [19-185B], 19 O.S. 201 [19-201] (FRED HANSEN)